Citation Nr: 1419582	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-46 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1978 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative submitted a statement in March 2011 that "the claimant is expected to provide oral deposition at the hearing with a member of the Board in support of this appeal."

The Veteran's representative also submitted correspondence in July 2011, stating that they had no further written arguments to submit but would present oral argument before the "BVA Veterans Law Judge at the time of the hearing.  Any additional evidence submitted after this communication will be waived from regional office review in lieu of the upcoming BVA hearing." 

It is clear from the record that the Veteran desires a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

After contacting the Veteran and his representative to clarify the type of hearing he is requesting, the RO should schedule the Veteran for such a hearing in accordance with the docket number of this appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


